Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept. 23, 2021 has been entered.  All arguments have been fully considered.  
 
Status of the Claims 
	Claims 16, 23, 25, 32, 43, 53, 54, 58, 60, 78, 86, 98, 105, 132, 136, 137, 141, 143, and 146 are currently pending.

Claims 16 and 132 are amended.
	Claims 132, 136, 137, 141, 143, and 146 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 1-15, 17-22, 24, 26-31, 33-42, 44-52, 55-57, 59, 61-77, 79-85, 87-97, 99-104, 106-131, 133-135, 138-140, 142, 144, 145, and 147-149 are cancelled.
	Claims 16, 23, 25, 32, 43, 53, 54, 58, 60, 78, 86, 98, and 105 have been considered on the merits.

Claim Objections
	The claim objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 23, 25, 32, 43, 53, 54, 58, 60, 78, 86, 98, and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US 2018/0361026 A1, priority to Dec. 23, 2015) (ref. of record) as evidenced by Alsbjörn (World Journal of Surgery, 1992) (ref. of record) and Pundir et al. (Clinical Advances in Periodontics, 2016) (ref. of record) in view of Samaniego (US 2013/0204393 A1) (ref. of record). 
Qin teaches a decellularized placental membrane graft comprising the amnion layer and chorion layer (abstract).  Specifically, with respect to claim 16, Qin teaches a tissue graft comprising a processed human fetal amniotic membrane comprising an amnion layer and a chorion layer (0004, 0034 and 0046).  With respect to claims 16 and 53, Qin teaches the placental membrane is decellularized (would remove material decidua cells and the cells of the trophoblast layer) (0042).  With respect to claim 16, Qin teaches the graft contains greater than 40,000 pg/mg dry tissue of bFGF (Fig. 5)
Although, Qin does not teach the method by which the human fetal amniotic membrane is processed as in claim 16, these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)  It is noted that Qin partially teaches the method by which the membrane is processed in claim 16.  Specifically, Qin teaches that the membrane is lyophilized or freeze-dried (0053) and 
With respect to claims 16, 32, 53 and 54, Qin teaches the decellularization is performed using a detergent, endonuclease and/or protease (chemical and enzymatic treatment) (0042).  Even though Qin does not explicitly teach the removal of maternal decidua cells or the trophoblast cells, one of ordinary skill in the art would easily recognize that this step of decellularization of the membrane taught by Qin would result in the removal of all cells from the membrane including the maternal decidua cells and the cells of the trophoblast.
Qin does not teach the membrane which has been compressed as recited in claim 16.  However, Samaniego teaches a similar placental tissue graft where pressure has been applied to the graft layers to provide mechanical strength (abstract and 0009).  In addition, Samaniego teaches “the presence of chorion in the multi-layer composition can confer the material with desirable degree of bulk and/or tensile strength” (0107). Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in art would have been motivated to modify the placental graft of Qin to be compressed to provide mechanical strength as taught by Samaniego.  It would have been obvious to one of ordinary skill in the art to modify the placental graft of Qin to be compressed to provide mechanical strength, since similar placental grafts were known to be compressed to improve mechanical strength as taught by Samaniego.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying modify the placental graft of Qin to be compressed, since similar placental grafts were known to be compressed as taught by Samaniego.  
claim 16.  However, the combined teachings of Qin and Samaniego teach the claimed tissue graft, therefore, the graft should provide a dense matrix having a compact structure as recited in claim 16.  Similarly, Qin is silent with respect to whether the tissue graft has a shiny surface and a matte surface as recited in claim 16.  However, the combined teachings of Qin and Samaniego teach the claimed tissue graft, therefore, the graft should have a shiny surface and a matte surface as recited in claim 16.  This is supported by evidence presented in Alsbjorn and Pundir.  Alsbjorn reports that there is a dull side and shiny side of the placental membrane (pg. 45 Col. 2 para. 3) and Pundir reports that the amnion membrane is smooth and shiny compared to the chorion membrane (pg. 119 para. 1).  
With respect to claim 23, the combined teachings of Qin and Samaniego teach the claimed tissue graft, therefore, it should have the claimed characteristic of allowing for or permitting the release of bioactives in a controlled or extended manner.  In addition, Qin teaches the membrane comprises growth factors (0044).  Similarly, with respect to claim 25, the combined teachings of Qin and Samaniego teach the claimed tissue graft, therefore, it should have the claimed characteristic of having a dense matrix that is resistant to degradative enzyme.  
Qin does not teach the tissue graft where the membrane is folded as recited in claim 43.  It is noted that this claim is a product by process type limitation and is being interpreted to mean that the membrane is folded.  However, Samaniego teaches a placental tissue graft where the processed membrane is folded (abstract).  Samaniego teaches forming a multi-layer patch comprising amnion sac tissue which includes an 
With respect to claims 58 and 86, Qin teaches the membrane is terminally sterilized (0012, 0048 and 0106).  Although, Qin does not explicitly teach the tissue graft which has been decontaminated to reduce its bioburden as recited in claim 58.  One of ordinary skill in art would easily recognize that sterilizing the membrane would reduce the bioburden of the membrane by decontaminating the membrane. In further support, Qin teaches the decellularization process of the membrane can include decontaminating agents (0042).  
Although, Qin does not teach the method by which the membrane is decontaminated with ethanol as in claim 60, this limitation is interpreted as product by 
With respect to claim 78, Qin teaches the decellularized placental membrane has a residual moisture of less than 10% weight (the membrane would be dehydrated to equal to or less than 10% by weight moisture content) (0056).  
With respect to claim 98, Qin teaches the pre-decellularized placental membrane is immobilized on a substrate (a backing) (0053) and further contains a natural carrier to aid in implanting (0068).  
Qin does not teach the tissue graft where the substrate or backing contains multiple tabs as recited in claim 105.  However, Samaniego teach the tissue graft with tabs to help position the graft in the tissue (0062-0063).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in art would have been motivated to modify the placental graft of Qin so that the substrate or backing has tabs for the benefit of being able to help position the graft in the tissue as taught by Samaniego.  It would have been obvious to one of ordinary skill in the art to modify the placental graft of Qin so that the substrate or backing has tabs, since similar placental grafts were known to have tabs to help apply the graft to the tissue as taught by Samaniego.  Furthermore, one of ordinary skill in the art would have had a reasonable 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Sept. 23, 2021 have been fully considered but they are not persuasive.
Applicant argues that Daniel or Tom teach that the placental tissue is expected to retain the concentration of bFGF in unprocessed tissue, however neither of them report what an unprocessed tissue is expected to contain (Remarks pg. 9 last para.).  The Applicant’s amendments limiting claim 16 to include the membrane containing at least 10,000 pg/mg of retained basic fibroblast growth factor (bFGF) necessitated the withdrawal of previous rejections.  Applicant argues that this amount as disclosed in Appendix A is expected to about 920 pg/mg and that the claimed concentration of bFGF of 10,000pg/ml, is substantially higher than that suggested by Tom or Daniel (Remarks pg. 10 para. 1).  Applicant further argues that the claim recites the limitation of “retained bFGF” which is different from having the membrane soaked to achieve an increased bFGF concentration (Remarks pg. 10 para. 2).  Applicant’s arguments are drawn to the references, Daniel and Tom, failing to teach this new limitation.  However, this new limitation is addressed in the new rejection.
in vivo use (0048, 0068 0076 and 0088).


Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632